Citation Nr: 1308829	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for left knee replacement, total right knee replacement, diabetes mellitus, bilateral tinnitus, peripheral neuropathy of the right and left lower extremities, bilateral hearing loss, right and left knee scars, dyshydration of the hands and feet, bilateral biceps tendonitis, and residuals of a right inguinal herniorrhaphy; his combined disability rating is 90 percent. 

2.  The most probative evidence indicates that the Veteran's service-connected disabilities do not preclude him from performing sedentary employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121 

In this case, in a March 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, post service treatment records, and a response from the Social Security Administration (SSA).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected disabilities render him unemployable. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities of one or both lower extremities (including the bilateral factor) will be considered as one disability.  38 C.F.R. § 4.16(a)(1)

In determining whether an appellant is entitled to a TDIU, consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, service connection has been established for left knee replacement, evaluated as 30 percent disabling; total right knee replacement, evaluated as 30 percent disabling; diabetes mellitus evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; right knee scar, evaluated as 10 percent disabling; left knee scar, evaluated as 10 percent disabling; and dyshydration of the bilateral feet, bilateral biceps tendonitis, residuals of a right inguinal herniorrhaphy, and dyshydration of the hands, all evaluated as noncompensable.  The combined disability rating for all service connected disabilities is 90 percent.  38 C.F.R. § 4.25 (2012).  Thus, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2012).

On his application for a TDIU dated in February 2010, the Veteran indicated that he last worked on November 6, 1996 for the Kansas City Water Department.  He indicated that he did not leave his last job because of his disability nor did he receive or expect to receive disability retirement benefits.  He did not list his education level, but his service treatment records reflect that he completed high school.  The Veteran asserts that he was unemployable due solely to the combination and severity of his service-connected disabilities and further contends that no employer would hire him with his severe service-connected disabilities.  He indicated that he has not tried to obtain employment since 1996.

The Kansas City Water Department indicated that the Veteran was employed by them from October 1980, last worked as a supervisor, and took early retirement in November 1993.  It was noted that there were no concessions made to the Veteran during employment due to age or disability.  It was further noted that the Veteran receives retirement benefits.

The Veteran was issued a VCAA letter in March 2010 which asked him to identify current treatment providers and provide completed authorization forms for treatment records to be requested.  He did not respond.  Thus, there are no records of current treatment for review.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was afforded VA examinations for his service-connected disabilities in April 2010.  A July 2010 rating decision re-evaluated the Veteran's service connected disabilities, continuing some evaluations and granting increases in others, for an increase in the combined rating from 70 to 90 percent.  The Veteran did not appeal that decision with respect to any of the disabilities.  

In an August 2010 addendum to the April 2010 examinations, the VA examiner opined that due to the Veteran's joint conditions with his bilateral shoulders and knees, it would be difficult for him to perform any physical activity.  The examiner noted the Veteran had bilateral total knee replacements with an antalgic gait and had degenerative joint disease in the bilateral shoulders that caused him reduced range of motion.  The VA examiner noted that the Veteran's other disabilities were staying under control and would not affect his employability.  The examiner concluded that the Veteran would be able to perform a sedentary job only.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran asserts that he is unemployable due to his service-connected disabilities; however the preponderance of the competent and probative evidence does not support such contention.  The Veteran has at least a high school education, served for over 20 years in the military, and then was employed for approximately13 years as a supervisor at a water treatment plant with no concessions due to disability being necessary.  He reported to the VA examiner that he did not leave his employment due to disability.  Although the Veteran does have a 90 percent combined disability rating due to his service-connected disabilities, the only medical opinion of record indicates that while his shoulder and knee disabilities would limit physical work, he would be able to perform sedentary employment.  There is no medical opinion to the contrary.  

The Veteran argues that no one will hire him with his disabilities; however, he 
also indicated that he has made no attempt to obtain employment since 1996.  Thus, his lay allegation appears to be an assumption rather than based on actual life experience of being turned down for positions due solely to his disability status.  In any event, the Board places greater probative weight on the VA examiner's opinion as to the impact of the Veteran's service connected disabilities on his ability to perform the physical and mental acts required by employment.  As noted above, the question is whether the Veteran is capable of performing the acts required by employment, not whether the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 363

In sum, while the Board is cognizant that the Veteran would have difficulty performing physical employment, the most probative evidence of record demonstrates that the Veteran's service connected disabilities would not preclude sedentary employment.  Moreover, sedentary employment is not inconsistent with the Veteran's education level and past work history as a supervisor.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to a TDIU is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


